Order unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: Plaintiff appeals from an order of Special Term denying in part its application for an order striking certain items in defendant hospital’s demand for bill of particulars. We agree that Items Nos. 16, 19, 20, 24, 25, 26, 35, 37, 40, 41 and 42 seek evidentiary material and should be stricken. In view of counsel’s concession at oral argument concerning the remaining items in the demand, we have no occasion to pass on them. (Appeal from order of Oswego Supreme Court — protective order.) Present — Dillon, P.J., Cardamone, Simons, Doerr and Moule, JJ.